DETAILED ACTION
This Office Action is responsive to communications of application received on 2/23/2022. The disposition of the claims is as follows: claims 1-20 are pending in this application. Claims 1, 10 and 18 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2021-030363 filed in Japan on 2/26/2021.  Receipts of the subject certified copy of the priority document from participating IP office on 3/25/2022, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/23/2022 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming unit” and “operation unit” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0085200 A1 to Fujita et al.
As to claim 1, Fujita discloses an image forming apparatus (image forming apparatus 2 of figures 1-2) comprising: 
an image forming unit configured to perform image formation on a sheet (image forming portion 40; paragraph 0025); 
a casing housing the image forming unit (body 10; paragraph 0025); 
an operation unit configured to receive an operation performed by a user (operation unit 80; paragraph 0025); 
an electric wire extending from the casing to be connected to the operation unit and configured to transmit an electrical signal (cable 90; paragraph 0039); 
a reinforcing member provided separate from and independent of the electric wire (support column 84), the reinforcing member interconnecting the casing and the operation unit (as shown in figure 5); and 
a covering enclosing therein the electric wire and the reinforcing member (figure 6 and paragraph 0018), 
wherein the reinforcing member is fixed to the casing and the operation unit (as shown in figure 5) in such a manner that a distance between a portion fixed to the casing (85 on body 10) and a portion fixed to the operation unit (84 fixed to 80) in the reinforcing member is shorter than a total length of the electric wire (84 is shorter than 90 and total length of 90 is from connector 81a/81b of figure 5 to 71a of figure 4).  
As to claim 2, Fujita further discloses wherein the reinforcing member and the electric wire are fixed to the casing and the operation unit in such a manner that a distance between a portion fixed to the casing and a portion fixed to the operation unit in the reinforcing member is shorter than a distance between a portion fixed to the casing and a portion fixed to the operation unit in the electric wire (84 is shorter than 90 and total length of 90 is from connector 81a/81b of figure 5 to 77a/71a of figure 4).
As to claim 3, Fujita further discloses wherein the operation unit includes: a board having a connector connected to one end of the electric wire (driver board 81 of figure 5); and an exterior cover containing the board and having (figure 6 shows cover is removed), formed therein, a lead-out opening for leading out the electric wire, and wherein the electric wire is fixed to the exterior cover (84b of figure 5 and paragraph 0050).
As to claim 4, Fujita further discloses a controller configured to control the image forming unit (controller 71 of figure 3), wherein the electric wire includes a signal wire for transmitting, from the board to the controller, an execution signal for causing the image forming unit to perform image formation (90a of figure 3 and paragraph 0039).
As to claim 5, Fujita further discloses wherein the operation unit includes a board (81) having a connector connected to one end of the electric wire, and wherein the electric wire includes an electric power wire for supplying electric power to the board (81b and paragraph 0051).
As to claim 6, Fujita further discloses a controller configured to control the image forming unit (controller 71 of figure 3); and a board provided in the operation unit (driver board 81 of figure 5), the board being configured to transmit, to the controller, an execution signal for causing the image forming unit to perform image formation, wherein the electric wire includes an electric power wire for supplying electric power to the board and a signal wire for transmitting the execution signal from the board to the controller (90a/90b and paragraphs 0039, 0051).
As to claim 7, Fujita further discloses wherein the reinforcing member includes a plurality of members connected to each other (84 and another part attached to operation panel, as shown in figure 6).
As to claim 8, Fujita further discloses wherein at least one member of the plurality of members includes a plurality of engagement portions for connecting to another member of the plurality of members (2 x 84a as shown in figure 6).
As to claim 10, Fujita further discloses an image forming apparatus (image forming apparatus 2 of figures 1-2) comprising:
an image forming unit configured to perform image formation on a sheet (image forming portion 40; paragraph 0025); 
a casing housing the image forming unit (body 10; paragraph 0025); 
an operation unit configured to receive an operation performed by a user and to transmit an execution signal for causing the image forming unit to perform image formation (operation unit 80; paragraph 0025); 
an electric wire extending from the casing to be connected to the operation unit and configured to transmit an electrical signal (cable 90; paragraph 0039);
a reinforcing member provided separate from and independent of the electric wire (support column 84), the reinforcing member interconnecting the casing and the operation unit (as shown in figure 5); and 
a covering enclosing therein the electric wire and the reinforcing member (figure 6 and paragraph 0018),
wherein the electric wire and the reinforcing member are fixed to the casing and the operation unit in such a manner that, in a state in which there is no deflection between a portion fixed to the casing and a portion fixed to the operation unit in the reinforcing member, the electric wire deflects (there are surplus length of cable 90 in a case of when there is no deflection of 84; as shown in figures 5-6).
As to claims 11-16, please see similar rejections to claims 3-8 respectively above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0085200 A1 to Fujita et al. in view of U.S. Patent Publication No. 2018/0178740 A1 to Tomosada et al.
As to claim 9, Fujita discloses the image forming apparatus as recited in the parent claim. Fujita does not expressly disclose wherein each member of the plurality of members is an elastically deformable plate-like member.
Tomosada, in the same area of electronic device, teaches wherein each member of the plurality of members is an elastically deformable plate-like member (22 of figure 3 and paragraphs 0008/-0009 and 0039-0041).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Fujita’s image forming apparatus by the teaching of Tomosada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claim 17, please see similar rejection to claim 9 above.
As to claim 18, Fujita discloses an image forming apparatus (image forming apparatus 2 of figures 1-2) comprising: 
an image forming unit configured to perform image formation on a sheet (image forming portion 40; paragraph 0025); 
a casing housing the image forming unit (body 10; paragraph 0025); 
an operation unit configured to receive an operation performed by a user (operation unit 80; paragraph 0025);
an electric wire extending from the casing to be connected to the operation unit and configured to transmit an electrical signal (cable 90; paragraph 0039);
a reinforcing member provided separate from and independent of the electric wire support column 84); and 
a covering enclosing therein the electric wire and the reinforcing member (figure 6 and paragraph 0018).
Fujita does not expressly disclose wherein a first elasticity of the reinforcing member is larger than a second elasticity of the electric wire, the second elasticity is larger than a third elasticity of the covering, (1) the first elasticity is an elasticity of the reinforcing member occurring when the reinforcing member is twisted by a predetermined amount with a longitudinal direction of the reinforcing member set as an axis of rotation, (2) the second elasticity is an elasticity of the electric wire occurring when the electric wire is twisted by the predetermined amount with a longitudinal direction of the electric wire set as an axis of rotation, and (3) the third elasticity is an elasticity of the covering occurring when the covering is twisted by the predetermined amount with a longitudinal direction of the covering set as an axis of rotation.
Tomosada, in the same area of electronic device, teaches a wiring harness comprising a plate-like elastic body 22, flexible wiring 21 and exterior casing 23 as shown in figure 3 wherein a first elasticity of the reinforcing member (22) is larger than a second elasticity of the electric wire (21), the second elasticity is larger than a third elasticity of the covering (23; the force of plate-like elastic body 22 F2 is greater than the force of wire 21 F1 and greater than exterior casing 23; paragraphs 0040-0041 and 0055-0056), (1) the first elasticity is an elasticity of the reinforcing member occurring when the reinforcing member is twisted by a predetermined amount with a longitudinal direction of the reinforcing member set as an axis of rotation (inherit property of reinforcing member elasticity), (2) the second elasticity is an elasticity of the electric wire occurring when the electric wire is twisted by the predetermined amount with a longitudinal direction of the electric wire set as an axis of rotation (inherit property of the electrical wire elasticity), and (3) the third elasticity is an elasticity of the covering occurring when the covering is twisted by the predetermined amount with a longitudinal direction of the covering set as an axis of rotation (inherit property of the covering elasticity).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Fujita’s image forming apparatus by the teaching of Tomosada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claim 19, Fujita further discloses wherein one end side of the reinforcing member in the longitudinal direction of the reinforcing member is fixed to the casing, and the other end side of the reinforcing member in the longitudinal direction of the reinforcing member is fixed to the operation unit (as shown in figure 5).
As to claim 20, Tomosada further discloses wherein the reinforcing member (22) is a plate-like plastic member with a width thereof larger than a thickness thereof (as shown in figures 3-4 and the same motivation is used as the rejection to claim 18 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675